In an action to declare that certain employees of the defendant, initially hired pursuant to the Comprehensive Employment and Training Act of 1973 (CETA) prior to December 21, 1976 and who. secured civil service positions after that date, are for purposes of the collective bargaining agreement between plaintiff and defendant deemed to have commenced service with the defendant upon entering the CETA positions, defendant appeals from a judgment of the Supreme Court, Nassau County (Spatt, J.), entered October 15,1979, which, inter alia, held that CETA employment would be deemed to constitute commencement of county service under the agreement. On July 21, 1980, this court reversed the judgment, on the law, and declared that CETA employment shall not be deemed to constitute commencement of county service (Nassau Ch. of Civ. Serv. Employees Assn, v County of Nassau, 77 AD2d 616). On October 20, 1981 the Court of Appeals reversed our order, and remitted the case to this court for a review of the facts (CPLR 5613) (53 NY2d 559). Judgment affirmed, without costs or disbursements. No opinion. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.